DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 04/13/2021 (“04-13-21 OA”), Applicants amended claims 26, 29, 34, 37 and 40 in the response filed 07/06/2021 (“07/06/2021 Remarks”).   
Claim(s) 26-29, 31-32 and 34-40 are pending examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-29, 31-32 and 34-40 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 26-27, 29 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (PG Pub 2011/0248411; hereinafter Ho) and Roeters et al. (PG Pub 2003/0111736; hereinafter Roeters).

    PNG
    media_image1.png
    340
    468
    media_image1.png
    Greyscale

Regarding claim 26, refer to the Examiner’s modified mark-up of Fig. 1-provided above, Ho teaches a package-on-package (PoP) assembly 100 comprising: 
a printed circuit board (PCB)(para [0009]); 
a first package 112 having at least one integrated circuit (IC) 118, with a first side of the first package (118-bottom) coupled with the PCB (see Fig. 1) and a second side of the first package (118-top) opposite the first side of the package (see Fig. 1); 
a second package 102 having an IC 108, wherein the second package is physically coupled 122 with a second side of the first package (see Fig. 1), wherein an electrical coupling between the first and second packages is absent at the physical coupling between the first and second packages (see Fig. 1); 
wherein the second package is a leadframe package with one or more leads 104; wherein the one or more leads are coupled with the PCB (see Fig. 1); and 
wherein the IC of the first package and the IC of the second package are electrically coupled through the PCB by the one or more leads (see Fig. 1)


    PNG
    media_image2.png
    264
    427
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 4-provided above, Roeters teaches a leadframe chip stack package 200 (para [0026]) comprising: a plurality of ICs 228 (para 0026]) stacked upon each other (see Fig. 4); wherein one or more leads 238 (para [0026]) are formed into a shape (para [0026]; “each comprise a J-lead having a generally J shape”) that curls under a body of the second package (see Fig. 4) while keeping a footprint area size of the second package with the leads similar to a footprint area size of the second package without the leads (para [0026]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second package of Ho comprise multiple stacked IC’s, attach to the PCB via curved J-leads, as taught by Roeters; for the purpose of making a more robust package with a reduced footprint.
Regarding claim 27, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the second package 102 and the second side of the first package (112-top) are electrically isolated (by at least the encapsulation 117).  
Regarding claim 29, refer to the figures cited above, in the combination of Ho and Roeters, Roeters teaches the one or more leads 238 is a J-lead (para [0026]; “each comprise a J-lead having a generally J shape”).
Regarding claim 34, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the IC 118 of the first package112 is a central processing unit (CPU) (para [0038]) and at least one of the plurality of ICs 108 of the second package 102 is dynamic random access memory (DRAM) (para [0036]).  
Regarding claim 35, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the first package 112 is a BGA package (para [0046]).  
Regarding claim 36, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the second package 102 is a quad flat package (QFP) or a thin small outline package (TSOP) (para [0046]).  
Regarding claim 37, refer to the Examiner’s modified mark-up of Fig. 1-provided above, Ho teaches a package-on-package (PoP) assembly 100 comprising: 
coupling a first side of a first package (112-bottom) having at least one integrated circuit (IC) 118 with a printed circuit board (PCB)(para [0009]); 
physically coupling a second side of the first package (112-top) opposite the first side with a second package 102 (see Fig. 1), wherein the second package is a leadframe package (para [0037]) having an IC 108 stacked upon3Application No.: 16/637,548Docket No.: 109263-P119808PCT-US each other (para [0037]) and further having one or more leads 104, wherein physically coupling 122 the first and second packages does not include electrical coupling between the first and second packages (see Fig. 1); and 

Although, Ho teaches the second package is a leadframe package with one or more leads and having one IC, he doesn’t explicitly teach the second package as having “a plurality of ICs stacked upon each other” or that the “one or more leads are formed into a shape that curls under a body of the second package while keeping a footprint area size of the second package with the leads similar to a footprint area size of the second package without the leads.”
In the same field of endeavor, refer to Fig. 4-provided above, Roeters teaches a leadframe chip stack package 200 (para [0026]) comprising: a plurality of ICs 228 (para 0026]) stacked upon each other (see Fig. 4); wherein one or more leads 238 (para [0026]) are formed into a shape (para [0026]; “each comprise a J-lead having a generally J shape”) that curls under a body of the second package (see Fig. 4) while keeping a footprint area size of the second package with the leads similar to a footprint area size of the second package without the leads (para [0026]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second package of Ho comprise multiple stacked IC’s, attach to the PCB via curved J-leads, as taught by Roeters; for the purpose of making a more robust package with a reduced footprint.
Regarding claim 38, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the second package 102 and the second side of the first package 112 are electrically isolated (see Fig. 1).  
Regarding claim 39, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches coupling the first side of the first package 112-bottom with the PCB (annotated “PCB” in Fig. 1 above) includes coupling the first side of the first package with the PCB using a ball grid array (BGA) (para [0046]). 
Regarding claim 40, refer to the figures cited above, in the combination of Ho and Roeters, Roeters teaches the one or more leads is a J- lead
2.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ho and Roeters, as applied to claim 26 above, and further in view of Mostafazadeh et al. (US Patent No. 6,034,423; hereinafter Mostafazadeh).
Regarding claim 28, refer to the figures cited above, in the combination of Ho and Roeters, Ho teaches the first package 112 is coupled with the PCB (col. 3, lines 38-41)..
 He does not explicitly teach the first package is coupled with the PCB “by a ball grid array (BGA).

    PNG
    media_image3.png
    200
    341
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1c-2 provided above, Mostafazadeh teaches a lead frame design (title) comprising: a first package 100 is coupled with a PCB by a ball grid array (BGA)(col. 1, lines 10-51).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first package of the combined invention to the .
3.	Claims 31-32 is rejected under 35 U.S.C. 103 as being unpatentable over Ho and Roeters, as applied to claim 26 above, and further in view of Li (US Patent No. 5,444,293; hereinafter Li).
Regarding claim 31, refer to the figures cited above, in the combination of Ho and Roeters, Roeters teaches the first package 112, he does not teach the first package is coupled with the PCB with reflow or with a surface mount.  

    PNG
    media_image4.png
    433
    586
    media_image4.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Li teaches a structure and method for providing a lead frame with enhanced solder wetting leads (title) comprising: a first package is 100 (col. 1, lines 1-24) coupled with a PCB 150 (col. 1, lines 1-24) with reflow or with a surface mount (col. 1, lines 46-63).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the first package of the combined invention, as taught by Li, as commonly recognized in the art.

Regarding claim 32, refer to the figures cited above, in the combination of Ho and Roeters, Roeters teaches the second package 102, he does not teach the second package is coupled with the first package or the PCB with reflow.  
In the same field of endeavor, refer to Fig. 1-provided above, Li teaches a structure and method for providing a lead frame with enhanced solder wetting leads (title) comprising: a package is 100 (col. 1, lines 1-24) coupled with a PCB 150 (col. 1, lines 1-24) with reflow or with a surface mount (col. 1, lines 46-63).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to couple the second package to the PCB of the combined invention, as taught by Li, as commonly recognized in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895